Exhibit 10.67

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS

COVERING SECURITIES THAT HAVE BEEN REGISTERED

UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

MetLife Leadership Deferred Compensation Plan

(as amended and restated effective with respect to

salary and Cash Incentive Compensation January 1, 2005,

and with respect to Stock Compensation April 15, 2005)

 

1. PURPOSE. The purpose of the Plan is to provide an opportunity for
Participants, a select group of highly compensated employees within the meaning
of Sections 201(2) and 301(a)(3) of ERISA, to delay receipt of certain
compensation until a later date, at which time payment of the compensation will
be made after adjustment for the simulated investment experience of such
compensation from the date of deferral. The Plan is intended to be maintained in
compliance with Legal Deferral Requirements and requirements for the
registration of debt incurred by MetLife, Inc. under the Plan with the
Securities and Exchange Commission on a form S-8.

 

2. PLAN ADMINISTRATION.

 

  2.1. The Plan Administrator shall administer the Plan.

 

  2.2. The Plan Administrator may establish, amend, and rescind rules and
regulations relating to the Plan, provide for conditions necessary or advisable
to protect the interest of the Affiliates, construe all communications related
to the Plan, and make all other determinations it deems necessary or advisable
for the administration and interpretation of the Plan. The Plan Administrator
may conform any provision of this Plan to the extent such provision is
inconsistent with Legal Deferral Requirements.

 

  2.3. Determinations, interpretations, and other actions made by the Plan
Administrator shall be final, binding, and conclusive for all purposes and upon
all individuals.

 

  2.4. The Plan Administrator may prescribe forms as the sole and exclusive
means for Participants to take actions authorized or allowed under the Plan. The
Plan Administrator may issue communications to Eligible Associates and
Participants as it deems necessary or appropriate in connection with the Plan
(including but not limited to communications explaining the risks and potential
benefits of the Investment Tracking Funds). Subject to the provisions of Section
19 of this Plan, the Plan Administrator may, in its discretion, adjust the value
of Deferred Compensation Accounts on a basis other than as prescribed in
Deferral Elections or Reallocation Elections, including but not limited to the
use of Investment Tracking Funds other than those selected by the Participant.

 

  2.5. Except to the extent prohibited by law, communication by the Plan
Administrator (and by an Eligible Associate or Participant to the extent
authorized by the Plan Administrator) of any document or writing, including any
document or writing that must be executed by a party, may be in an electronic
form of communication.

 



--------------------------------------------------------------------------------

  2.6. The Plan Administrator may appoint such agents, who may be officers or
employees of an Affiliate, as it deems necessary or appropriate to assist it in
administering the Plan and may grant authority to such agents to execute
documents and take action on its behalf. The Plan Administrator may consult such
legal counsel, consultants, or other professional as it deems desirable and may
rely on any opinion received from any such professional or from its agent. All
expenses incurred in the administration of the Plan shall be paid by one or more
of the Affiliates.

 

3. ELIGIBILITY TO PARTICIPATE. Each Eligible Associate shall be eligible to
participate in this Plan; provided, however, that unless the Plan Administrator
determines otherwise, no otherwise Eligible Associate who, at the individual’s
election or request, receives an accelerated payment pursuant to the terms of
any non-qualified deferred compensation plan in which the individual
participated by virtue of employment with any MetLife Company shall be eligible
to participate in this Plan with regard to Compensation payable in any calendar
year prior to the calendar year next beginning after the third anniversary of
such payment is made.

 

4. DEFERRAL ELECTIONS.

 

  4.1. At such times as are determined by the Plan Administrator, each Eligible
Associate may complete and submit to the Plan Administrator a Deferral Election
applicable to the Eligible Associate’s Compensation payable for services
performed in such periods on and after January 1, 2005 and following the date of
the Deferral Election (or other such periods consistent with Legal Deferral
Requirements) determined by the Plan Administrator. Within thirty (30) days
after attaining the status of Eligible Associate in his or her first calendar
year as an Officer or 090 Employee, such Eligible Associate may complete and
submit to the Plan Administrator a Deferral Election applicable to the Eligible
Associate’s Compensation payable for services in the current calendar year or
other periods following the date of the Deferral Election (or other such periods
consistent with Legal Deferral Requirements) determined by the Plan
Administrator. The Plan Administrator shall prescribe the form(s) of Deferral
Election.

 

  4.2.

The Plan Administrator may offer an Eligible Participant the opportunity to
indicate each or any of the following, either separately or in combination, in a
Deferral Election: (a) the percentage, in increments of 5%, or maximum dollar
amount of salary (which, for greater clarity, shall not include any payments
under any such plans contingent on a separation agreement, release, or similar
agreement) that would otherwise be paid the receipt of which the Eligible
Associate wishes to defer into a Deferred Cash Compensation Account, which shall
be no greater than 75% of salary; (b) the percentage, in increments of 5%, or
(except for payments under the Long Term Performance Compensation Plan,
International Long Term Performance Compensation Plan, or payments to an 090
Employee) maximum dollar amount of Cash Incentive Compensation, by plan under
which such Compensation may be payable, that would otherwise be paid the receipt
of which the Eligible Associate wishes to defer into a Deferred Cash
Compensation Account (PROVIDED, HOWEVER, that if the Participant expresses a
maximum dollar amount of Cash Incentive Compensation for deferral and the amount
of Cash Incentive Compensation actually payable to the Participant is less than
the maximum dollar amount specified, the Deferral Election shall be deemed to
apply to the full amount of the Cash Incentive Compensation); (c) the
percentage, in

 

2



--------------------------------------------------------------------------------

  increments of 5%, of Stock Compensation that would otherwise be paid the
receipt of which the Eligible Associate wishes to defer into a Deferred Stock
Compensation Account; (d) the percentage, in increments of 5%, of cash payments
under the Long Term Performance Compensation Plan which the Eligible Associate
wishes to defer into a Deferred Stock Compensation Account; (e) the Investment
Tracking Fund(s) which the Eligible Participant selects to adjust the value of
the Deferred Cash Compensation Account and the value of the Matching
Contribution Account, in increments of 5%; (f) the date on which the Eligible
Participant wishes the payment of the Deferred Stock Compensation Account to
begin; (g) the date on which the Eligible Participant wishes the payment of the
Deferred Cash Compensation Account and Matching Contribution Account to begin;
(h) whether the Deferred Compensation Accounts are to be paid in a single lump
sum or annual installments; and (i) if the Deferred Compensation Accounts are to
be paid in annual installments, the number (not to exceed fifteen (15)) of such
installments. If, upon Employment Discontinuance, the Participant is Retirement
Eligible or will be deemed to be Retirement Eligible upon attaining age 55, the
Participant’s elections regarding Cash Incentive Compensation and/or Deferred
Stock Compensation shall be applied to any such compensation otherwise payable
after the Participant’s Employment Discontinuance.

 

  4.3. Each Deferral Election that specifies any deferral of salary in terms of
a maximum dollar amount rather than in percentage terms must specify deferral of
at least two hundred dollars ($200) of salary per pay period. Each Deferral
Election that specifies any deferral of Cash Incentive Compensation in terms of
a maximum dollar amount rather than in percentage terms must specify deferral of
at least five thousand dollars ($5,000) of Cash Incentive Compensation per year.

 

  4.4. Each Deferral Election shall indicate the date(s) on which the Eligible
Associate wishes the payment of a Deferred Compensation Account to begin by
indicating either: (a) a single date certain that is no earlier than January 1
of the calendar year following the calendar year in which the third anniversary
of the latest date any Compensation subject to the Deferral Election would have
otherwise been paid; or (b) the date of the Eligible Associate’s termination of
employment when Retirement Eligible.

 

  4.5. The Plan Administrator may, in its discretion, reject and/or reform any
Deferral Election, in whole or in part, due to (a) inconsistency of the Deferral
Election with this Plan; (b) inconsistency of the Deferral Election with
employer compliance with legal requirements (including those regarding
sufficient tax withholding and those regarding payroll taxation for FICA or
otherwise); (c) inconsistency of the Deferral Election with requirements for
employee contributions or premium payments from compensation under the terms of
any plan; (d) inconsistency of the Deferral Election with Legal Deferral
Requirements; or (e) any other lawful basis.

 

  4.6. Notwithstanding any other provisions of this Plan, no Compensation
payable to a Participant less than one-hundred eighty (180) days after the first
day of the second calendar month following a hardship payment to the Participant
under SIP or other qualified deferred compensation plan in which the individual
participates by virtue of employment with any Affiliate shall be deferred under
this Plan.

 

3



--------------------------------------------------------------------------------

  4.7. No election by an Eligible Associate of the percentage of cash payments
under the Long Term Performance Compensation Plan which the Eligible Associate
wishes to defer into a Deferred Stock Compensation Account under Section 4.2(d)
of this Plan shall be made in violation of the Insider Trading Policy
promulgated by MetLife, Inc. or an Affiliate. To the extent such an election is
in violation of that policy, the amount of cash payments under the Long Term
Performance Compensation Plan which the Eligible Associate specified for
deferral into a Deferred Stock Compensation Account shall instead be deferred as
Cash Incentive Compensation into a Deferred Cash Compensation Account.

 

  4.8. For purposes of applicable determinations pursuant to Legal Deferral
Requirements, to the extent any Deferred Compensation Account is to be paid in
annual installments, such payments shall constitute a single payment.

 

5. INVESTMENT TRACKING.

 

  5.1. Except as provided in Sections 2.4 and 5.2 of this Plan, the value of
each Participant’s Deferred Cash Compensation Account and Matching Contribution
Account shall be adjusted to reflect the simulated investment performance on a
Total Return Basis using the Investment Tracking Funds described in Section 6 of
this Plan, on the same basis as if the value of such Deferred Compensation
Accounts had been invested in such Investment Tracking Funds, for such period(s)
of time determined under the Plan until they are paid. To the extent permitted
by the Plan Administrator, each Participant may select from among the Investment
Tracking Funds for purposes of such valuation in the Participant’s Deferral
Election and Reallocation Elections.

 

  5.2. Except as provided in Section 2.4 of this Plan, the value of a
Participant’s Deferred Stock Compensation Account, and only the value of such
Deferred Stock Compensation Account, shall be adjusted using the MetLife
Deferred Shares Fund as provided in Section 6.1 of this Plan, on the same basis
as if the Participant had invested in the number of shares of MetLife Stock
constituting such deferred Stock Compensation (on a Total Return Basis) for such
period(s) of time determined by the Deferral Election until it is paid.

 

  5.3. The number of shares of MetLife Stock represented by cash payments under
the Long Term Performance Compensation Plan deferred into a Deferred Stock
Compensation Account pursuant to the terms of Section 4.2(d) of this Plan shall
be initially determined by dividing the amount of the cash payment deferred by
the Fair Market Value of the MetLife Stock on the date such payment was granted
to the Participant under the terms of the Long Term Performance Compensation
Plan, and shall thereafter be subject to Investment Tracking on the same terms
as the balance of the Deferred Stock Compensation Account under Section 5.2 of
this Plan.

 

6. INVESTMENT TRACKING FUNDS. The methods of Investment Tracking described in or
determined under this Section 6 shall be available for Deferral Elections and
Reallocation Elections. To the extent the methods of Investment Tracking are
changed, or otherwise as the Plan Administrator determines in its discretion,
the Plan Administrator may require the Participant to make an appropriate change
in the Participant’s Investment Tracking or may unilaterally impose a method of
Investment Tracking.

 

4



--------------------------------------------------------------------------------

  6.1. MetLife Deferred Shares Fund. Value tracked in the MetLife Deferred
Shares Fund shall be accounted in number of tracking shares equal to the number
of shares of MetLife Stock deferred and adjusted to simulate the effect of each
and any of the following on the Stock Compensation had it been paid in MetLife
Stock: (a) dividend; (b) stock dividend; (c) stock split; (d) MetLife, Inc.
recapitalization (including, but not limited, to the payment of an extraordinary
dividend), (e) merger, consolidation, combination, or spin-off affecting
MetLife, Inc. capitalization; (f) distribution of MetLife, Inc. assets to
holders of MetLife Stock (other than ordinary cash dividends); (g) exchange of
shares, or (h) other similar corporate change. Unless otherwise determined by
the Plan Administrator, only the value of a Participant’s Deferred Stock
Compensation Account may be tracked in the MetLife Deferred Shares Fund.

 

  6.2. Other Investment Tracking Funds. Except as provided in Section 6.1, the
Plan Administrator shall determine in its discretion any method(s) of Investment
Tracking that will be available from time to time.

 

7. REALLOCATION ELECTIONS.

 

  7.1. The Participant may change the Investment Tracking Funds used to adjust
either (a) the value of new contributions to his/her Deferred Cash Compensation
Account and credits to his/her Matching Contribution Account, from the date(s)
Compensation is deferred rather than paid and any Matching Contributions are
credited, as the case may be; and/or (b) the value of the Participant’s existing
Deferred Cash Compensation Account and Matching Contribution Account.

 

  7.2. Unless otherwise determined by the Plan Administrator, a Reallocation
Election shall be effective on the date it is received by the Plan
Administrator, or on the following business day if it is received by the Plan
Adminstrator at a time when the Plan Administrator determines it is not
practicable or convenient to the operation of the Plan to apply such
Reallocation Election on the date it is received. The number of Reallocation
Elections by a Participant regarding each of items (a) and (b) of Section 7.1 of
this Plan, respectively, shall not exceed six (6) in any calendar year;
PROVIDED, HOWEVER, that the number of such Reallocation Elections submitted by a
Participant on a single day shall be aggregated as a single election for
purposes of the limit expressed in this sentence.

 

8. MATCHING CONTRIBUTION. If a Participant makes contributions to SIP throughout
a calendar year, the Participant’s Matching Contribution Account shall be
credited with the amount of matching contributions (if any) with which the
Participant’s SIP account would have been credited under the terms and
provisions of such plan, in each case with relation to deferred Compensation in
that calendar year had the Compensation not been deferred. Notwithstanding the
foregoing, no Matching Contributions shall be credited in favor of a Participant
during the suspension of such Participant’s deferrals pursuant to Section 4.6 of
this Plan.

 

9. BENEFICIARY DESIGNATION. The Plan Administrator shall prescribe the form by
which each Eligible Associate and Participant may designate a beneficiary or
beneficiaries (who may be named contingently, and among whom payments received
under this Plan may be split as indicated by the individual) for purposes of
receiving payment of Deferred Compensation

 

5



--------------------------------------------------------------------------------

  Accounts under this Plan after the death of such individual. Each designation
will be effective only upon its receipt by the Plan Administrator during the
life of the individual making the designation and shall revoke all prior
beneficiary designations by that individual related to this Plan. Beneficiary
designations submitted by an Eligible Associate or Participant pursuant to the
terms of the MetLife Deferred Compensation Plan for Officers or MetLife
Individual Business Special Deferred Compensation Plan during or prior to 2004
shall be effective for purposes of this Plan.

 

10. PAYMENT OF DEFERRED COMPENSATION ACCOUNTS.

 

  10.1. Amount. Except as provided in Section 2.4 of this Plan, the amount of
payment(s) of each Deferred Compensation Account shall reflect the value of
those Deferred Compensation Accounts through the date each payment of Deferred
Compensation Accounts is payable, as adjusted for Investment Tracking. If
payment of Deferred Compensation Accounts is to be made in installments, then
(a) the amount of each installment payment from either a Deferred Cash
Compensation Account and Matching Contribution Account will be determined by
dividing the value of each of the Deferred Compensation Accounts at the time the
payment is due by the remaining number of installments in which the Deferred
Cash Compensation Account or Matching Contribution Account, respectively, is to
be paid, and (b) the amount of each installment payment from a Deferred Stock
Compensation Account will be determined by dividing the number of tracking
shares (each equal to a share of MetLife Stock) in the Deferred Compensation
Accounts at the time the payment is due by the remaining installments in which
the Deferred Stock Compensation Account is to be paid, and disregarding any
fraction of a tracking share remaining until the last such installment payment.

 

  10.2. Medium. Payment of a Participant’s Deferred Stock Compensation Account
shall be made in the form of shares of MetLife Stock. The form of payment of all
other Deferred Compensation Accounts shall be cash.

 

  10.3. Timing and Number of Payments.

 

  10.3.1. If a Participant dies on any date prior to completion of all payments
from a Participant’s Deferred Compensation Accounts, the unpaid portions of the
Participant’s Deferred Compensation Accounts shall become immediately payable in
a lump sum.

 

  10.3.2. If the date on which payment of any of a Participant’s Deferred
Compensation Accounts is to begin, as specified in the Participant’s Deferral
Election, occurs prior to the Participant’s Employment Discontinuance, then the
Participant’s Deferred Compensation Accounts shall be payable beginning on the
date determined by the Participant’s Deferral Election and in the number of
payments determined by the Participant’s Deferral Election; PROVIDED, HOWEVER,
that if the Participant’s Employment Discontinuance occurs prior to the
completion of all such payments, then all amounts remaining in the Participant’s
Deferred Compensation Accounts shall be immediately payable in a lump sum
(except that, in the case of a Key Employee, all remaining amounts in the
Deferred Compensation Account shall be payable six (6) months following
Employment Discontinuance).

 

6



--------------------------------------------------------------------------------

  10.3.3. If the date on which payment of any of a Participant’s Deferred
Compensation Accounts is to begin, as specified in the Participant’s Deferral
Election, has not occurred prior to the Participant’s Employment Discontinuance,
and Participant is Retirement Eligible upon Employment Discontinuance , then the
Participant’s Deferred Compensation Accounts shall be payable beginning on the
date determined by the Participant’s Deferral Election and in the number of
payments determined by the Participant’s Deferral Election (except that, in the
case of a Key Employee who specified payment upon termination of employment when
Retirement Eligible, payment of the Deferred Compensation Account shall be
payable six (6) months following Employment Discontinuance).

 

  10.3.4. If the date on which payment of any of a Participant’s Deferred
Compensation Accounts is to begin, as specified in the Participant’s Deferral
Election, has not yet occurred prior to the Participant’s Employment
Discontinuance, and the Participant (a) is not Retirement Eligible upon
Employment Discontinuance; (b) is, at Employment Discontinuance, eligible to
participate in a severance plan offered by an Affiliate; and (c) either will be
deemed to be Retirement Eligible upon attaining age 55 after Employment
Discontinuance or whose benefit under the Retirement Plan is otherwise
determined with reference to the reduction factors for commencing benefit
payments prior to normal retirement age applicable to Retirement Plan
participants with twenty (20) or more years of service, then the Participant’s
Deferred Compensation Account shall be payable and in the number of payments
determined by the Participant’s Deferral Election beginning on the date
determined by the Participant’s Deferral Election; PROVIDED, HOWEVER, that if
the Participant’s Deferral Election specified payment upon termination of
employment when Retirement Eligible then the Participant’s Deferred Compensation
Account shall be payable upon the Participant’s Employment Discontinuance
(except that, in the case of a Key Employee, all remaining amounts in the
Deferred Compensation Account shall be payable six (6) months following
Employment Discontinuance).

 

  10.3.5. If the date on which payment of a any of a Participant’s Deferred
Compensation Account is to begin, as specified in the Participant’s Deferral
Election, has not occurred prior to the Participant’s Employment Discontinuance,
and neither Sections 10.3.3 nor 10.3.4 of this Plan applies to the Participant,
then the Participant’s Deferred Compensation Account shall be payable in a lump
sum upon the Participant’s Employment Discontinuance, notwithstanding the
Participant’s Deferral Election (except that, in the case of a Key Employee, all
remaining amounts in the Deferred Compensation Account shall be payable six (6)
months following Employment Discontinuance).

 

  10.3.6. If, consistent with the terms of this Section 10, other than this
Section 10.3.6 of this Plan, the Participant’s Deferral Election applies to Cash
Incentive Compensation or Stock Compensation payable after the Participant’s
Employment Discontinuance, then the Participant’s applicable Deferred
Compensation Account shall be payable beginning on the date determined by the
Participant’s Deferral Election and in the number of payments determined by the
Participant’s Deferral Election.

 

7



--------------------------------------------------------------------------------

  10.3.7. Notwithstanding any of the other terms of this Section 10.3.
distribution of amounts from a Participant’s Matching Contribution Account shall
not be made beginning on any date earlier than the date on which payments of
Matching Contributions could have been payable under the terms of SIP. To the
extent that the Participant’s Matching Contribution Account is not payable on
the earliest date(s) that the Participant’s other Deferred Compensation Accounts
become payable, in each case by virtue of this Section 10.3.7. the Matching
Contribution Account shall be paid in a lump sum.

 

  10.3.8. Notwithstanding any of the other terms of this Section 10.3. except
Section 10.3.7 of this Plan, to the extent any of the Participant’s Deferred
Compensation Accounts are payable pursuant to Sections 12 or 13 of this Plan,
payment shall be made in a single lump sum.

 

  10.3.9. Payment(s) of a Participant’s Deferred Compensation Account shall be
made on the earlier of the date payable or after any delays in payment required
under Legal Deferral Requirements have passed as determined by the Plan
Administrator in its discretion. In no event shall MetLife, Inc., any Affiliate,
or the Plan have any liability to anyone on account of payment being made later
than the date payable due to administrative considerations or otherwise.

 

  10.3.10. Notwithstanding any other terms of this Plan, no payment of any
Deferred Compensation Account shall be made at a time inconsistent with Legal
Deferral Requirements.

 

  10.4. To Whom Paid. Except as otherwise provided in this Section 10.4 of this
Plan, all payments of a Participant’s Deferred Compensation Accounts will be
made to the Participant. If a Participant dies on any date prior to the date of
the completion of all such payments, all unpaid value in the Participant’s
Deferred Compensation Accounts shall be paid to the beneficiary designated for
that purpose by the Participant. If the Participant’s designated beneficiary has
not survived the Participant, or the Participant has designated no beneficiary
for purposes of this Plan, such payment will be made to the Participant’s
estate.

 

  10.5. Withholding and Effect of Taxes. Payments under this Plan will be made
after the withholding of any Federal, state, or local income, employment or
other taxes legally obligated to be withheld, as determined by the Plan
Administrator in its discretion. All tax liabilities arising out of deferrals
under this Plan shall be the sole obligation of the Participant or his/her
beneficiary, including but not limited to any tax liabilities arising out of
Legal Deferral Requirements. Withholding of any taxes or other items required by
law may be made from each payment of a Participant’s Deferred Compensation
Account or from other payments due to the Participant from any Affiliate to the
extent consistent with law.

 

11.

NO LOANS AND ASSIGNMENTS. The Plan shall make no loan, including any loan on
account of any Deferred Compensation Account, to any Participant or any other
person nor permit any Deferred Compensation Account to serve as the basis or
security for any loan to any

 

8



--------------------------------------------------------------------------------

  Participant or any other person. Except as provided in Section 20 of this
Plan, no Participant or any other person may sell, assign, transfer, pledge,
commute, or encumber any Deferred Compensation Account or any other rights under
this Plan.

 

12. HARDSHIP ACCOMMODATIONS.

 

  12.1. Upon the written request of an Eligible Associate or Participant, the
Plan Administrator may, in its discretion and in light of any facts or
considerations it deems appropriate, find that the Eligible Associate or
Participant has suffered an Unforeseeable Emergency. In light of such a finding,
the Plan Administrator may, to the extent the Plan Administrator determines
necessary for the Eligible Associate or Participant to address the Unforeseeable
Emergency, (a) suspend the deferral of receipt of Compensation by the Eligible
Associate or Participant pursuant to a Deferral Election; and/or (b) to the
extent the Plan Administrator finds, in its discretion, that such a suspension
of deferral is insufficient to address the Participant’s Unforeseeable
Emergency, make payment of all or a portion of the Participant’s Deferred
Compensation Accounts. The Plan Administrator shall provide the Eligible
Associate or Participant with written notice of its determinations in response
to the Eligible Associate’s or Participant’s request.

 

  12.2. The total amount of deferrals suspended or payment advanced shall not
exceed the amount necessary to satisfy the financial consequences of the
Unforeseeable Emergency and amounts equal to the withholding required by Section
10.5 of this Plan, and shall not exceed the total value of the Deferred
Compensation Accounts under the Plan. No accommodation pursuant to this Section
12 shall be implemented in manner or at a time when prohibited or punishable by
any applicable Affiliate policy or law, including but not limited to law
regarding trading of securities on inside information and the exemptions
therefrom.

 

  12.3. If the Eligible Associate or Participant participates in any other
deferred compensation plan by virtue of employment with any Affiliate, the Plan
Administrator may coordinate the operation of this Section 12 with the operation
or similar provisions of any such other plan, including but not limited to
reducing the value of deferrals in ascending order of the value of deferrals in
each plan beginning with the plan in which the individual’s deferrals have the
lowest value.

 

  12.4. In the event that a payment from the Participant’s Deferred Compensation
Accounts is made pursuant to this Section 12, (a) the value of the Participant’s
Deferred Cash Compensation Account shall be reduced, and (b) if the reduction in
the value of the Participant’s Deferred Cash Compensation Account is less than
the payment made, the Plan Administrator may in its discretion reduce the value
of the Participant’s Matching Contribution Account and/or Deferred Stock
Compensation Account, in amounts determined by the Plan Administrator in its
discretion, equal to a total reduction equal to the difference between the
payments made and the value by which the Participant’s Deferred Cash
Compensation Account was reduced.

 

9



--------------------------------------------------------------------------------

  12.5. To the extent that the value of the Participant’s Deferred Cash
Compensation Account or Matching Contribution Account is reduced, the value
tracked according to each Investment Tracking Fund shall be reduced
proportionate to the total value of the Deferred Cash Compensation Account or
Matching Contribution Account, respectively, being tracked in that Investment
Tracking Fund.

 

13. UNILATERAL PAYMENT CONSISTENT WITH LAW. In those circumstances permitted by
law consistent with Legal Deferral Requirements, the Plan Administrator may, in
its discretion, and regardless of the Participant’s wishes, pay a Participant
the value of the Participant’s Deferred Compensation Accounts in whole or in
part. No payment pursuant to this Section 13 shall be made in manner or at a
time when prohibited or punishable by any applicable Affiliate policy or law,
including but not limited to law regarding trading of securities on inside
information and the exemptions therefrom.

 

14. NATURE OF LIABILITY. All Deferred Compensation Accounts accrued under this
Plan are unsecured obligations of MetLife, Inc. and any successor thereto, and
are neither obligations, debts, nor liabilities of any other entity or party.
This Plan and the liabilities created hereunder are unfunded. Investment
Tracking, any other means for adjusting or communicating the value of Deferred
Compensation Accounts, and any communication or documentation regarding this
Plan or any Participant’s Deferred Compensation Accounts are for recordkeeping
purposes only and do not create any right, property, security, or interest in
any assets of MetLife, Inc. or any other party. All Deferred Compensation
Accounts accrued under this Plan are subject to the claims of general creditors
of MetLife, Inc. Notwithstanding the foregoing, if any Affiliate employing a
Participant ceases to be an Affiliate, the Plan Administrator may determine on
or before the date of the transaction in which the Affiliate ceased to be an
Affiliate (or afterward, with the consent of an officer of MetLife, Inc.), that
the liabilities associated with some or all of the employees of that Affiliate
who are Participants shall transfer from MetLife, Inc. to that MetLife Company
as of the date that Affiliate ceases or ceased to be an Affiliate. Although the
Plan is intended to be designed and administered in complete accordance with
Legal Deferral Requirements, in no event shall MetLife, Inc., any Affiliate, or
the Plan have any liability to anyone for any taxes, penalties, or other losses
on account of the Plan or its administration failing to comply with Legal
Deferral Requirements.

 

15. NO GUARANTEE OF EMPLOYMENT; NO LIMITATION ON EMPLOYER ACTION. Nothing in
this Plan shall interfere with or limit in any way the right of any employer to
establish the terms and conditions of employment of any individual, including
but not limited to compensation and benefits, or to terminate the employment of
any individual, nor confer on any individual the right to continue in the employ
of any employer. Nothing in this Plan shall limit the right of any employer to
establish any other compensation or benefit plan. No Deferred Compensation
Account shall be treated as compensation for purposes of a Participant’s right
under any other plan, policy, or program, except as stated or provided in such
plan, policy, or program. Nothing in this Plan shall be construed to limit,
impair, or otherwise affect the right of any entity to make adjustments,
reorganizations, or changes to its capital or business structure, or to merge,
consolidate, dissolve, liquidate, sell, or transfer all or any part of its
business or assets.

 

10



--------------------------------------------------------------------------------

16. TERM OF PLAN. This Plan shall be effective with regard to salary and Cash
Incentive Compensation payable on and after January 1, 2005 and with regard to
Stock Compensation payable on and after April 15, 2005, and shall continue in
effect unless and until it is terminated pursuant to its terms. The Plan
Administrator may solicit and receive Deferral Elections prior to the dates this
Plan and any amended and restated terms and any amendment to the Plan are
effective.

 

17. GOVERNING LAW. The Plan shall be construed in accordance with and governed
by New York law, without regard to principles of conflict of laws.

 

18. ENTIRE PLAN; THIRD PARTY BENEFICIARIES. This Plan document is the entire
expression of the Plan, and no other oral or written communication, other than
documents authorized under this Plan and fulfilling its express terms, shall
determine the terms of the Plan or the terms of any agreement between an
Eligible Associate or Participant and an Affiliate with regard to the Plan or
Deferred Compensation Accounts. There are no third party beneficiaries to this
Plan, other than Participants’ respective beneficiaries designated under the
terms of this Plan.

 

19. AMENDMENT AND TERMINATION CONSISTENT WITH LAW. To the extent permissible
under law, including Legal Deferral Requirements, the Plan Administrator may
amend, modify, suspend, or terminate this Plan at any time. Any such amendment
or termination will not reduce the amount in Deferred Compensation Accounts
accrued under this Plan prior to the execution of such amendment or termination.
For further clarification, except as otherwise provided in this Section 19,
amendments may otherwise be made to any and all provisions of the Plan,
including but not limited to amendments affecting the time of distribution of
Deferred Compensation Accounts, affecting forms of distribution of Deferred
Compensation Accounts, or affecting any of the Investment Tracking Funds or any
other means for adjusting the value of Deferred Compensation Accounts.

 

20. QUALIFIED DOMESTIC RELATIONS ORDERS. The Plan Administrator will distribute,
designate, or otherwise recognize the attachment of any portion of a
Participant’s Deferred Compensation Accounts in favor of the Participant’s
spouse, former spouse or dependents to the extent such action is mandated by the
terms of a qualified domestic relations order as defined in Section 414(p) of
the Code, and otherwise as determined by this Plan.

 

21. CLAIMS. Claims for benefits and appeals of denied claims under the Plan
shall be administered in accordance with Section 503 of ERISA, regulations
thereunder (and any other law that amends, supplements, or supersedes said
section of ERISA), and any procedures adopted by the Plan Administrator. The
claims procedures referenced above are incorporated in this Plan by this
reference.

 

22. DEFINITIONS. Capitalized terms in this Plan, and their forms, shall have the
following meanings:

 

  22.1. “Affiliate” shall mean any corporation, partnership, limited liability
company, trust or other entity which directly, or indirectly through one or more
intermediaries, controls, or is controlled by, MetLife, Inc.

 

11



--------------------------------------------------------------------------------

  22.2. “Cash Incentive Compensation” shall mean compensation payable in the
form of cash under the MetLife Annual Variable Incentive Compensation Plan, the
Institutional Regional Executive Plan, the International Long Term Performance
Compensation Plan, the Long Term Performance Compensation Plan (and, in the case
of each incentive compensation plan, any successor plan(s)), or payments of the
nature of incentive compensation to an 090 Employee, but (for greater clarity)
shall not include any payments in lieu of compensation payable under any such
plans contingent on a separation agreement, release, or similar agreement.

 

  22.3. “Code” shall mean the Internal Revenue Code of the United States.

 

  22.4. “Compensation” shall mean salary, Cash Incentive Compensation, and Stock
Compensation payable by MetLife, Inc. or a MetLife Company.

 

  22.5. “Deferral Election” shall mean a written document executed by the
Eligible Associate specifying the Eligible Associate’s instructions regarding
the matters addressed by Section 4 of this Plan.

 

  22.6. “Deferred Cash Compensation Account” shall mean a record-keeping account
established for the benefit of a Participant in which is credited Compensation
otherwise payable in cash to a Participant, but accounted for to the credit of
the Participant under the terms of this Plan rather than paid to the Participant
as and when originally earned.

 

  22.7. “Deferred Compensation Account” shall mean a Deferred Cash Compensation
Account, Deferred Stock Compensation Account, or Matching Contribution Account
(and, when used in the plural, all such Deferred Compensation Accounts to the
credit of a Participant under the terms of this Plan). The value of each
Deferred Compensation Account shall be adjusted as provided in this Plan.

 

  22.8. “Deferred Stock Compensation Account” shall mean a record-keeping
account established for the benefit of a Participant in which is credited
Compensation either (a) otherwise payable in MetLife Stock to a Participant, or
(b) otherwise payable in cash as an award under the Long Term Performance
Compensation Plan, but which the Participant has elected to defer in a Deferred
Stock Compensation Account under Section 4.2(d) of this Plan, but accounted for
to the credit of the Participant under the terms of this Plan rather than paid
to the Participant as and when originally earned.

 

  22.9. “Eligible Associate” shall mean (a) an individual to whom an offer of
employment as an Officer or 090 Employee has been made, who is selected by the
Plan Administrator for eligibility and has been so notified; (b) an individual
in his or her first calendar year as an Officer or 090 Employee who is selected
by the Plan Administrator for eligibility and has been so notified; and (c) an
individual in his or her second or later calendar year as an Office or 090
Employee, at such times that Officer or 090 Employee is eligible to participate
in this Plan as provided in Section 3 of this Plan.

 

  22.10. “Employment Discontinuance” shall mean the termination of employment
with an Affiliate, other than in connection with the transfer of employment to
another Affiliate, or such other date as required to comply with Legal Deferral
Requirements.

 

12



--------------------------------------------------------------------------------

  22.11. “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended from time to time.

 

  22.12. “Fair Market Value” shall mean, on any date, the closing price of
MetLife Stock as reported in the principal consolidated transaction reporting
system for the New York Stock Exchange (or on such other recognized quotation
system on which the trading prices of MetLife Stock are quoted at the relevant
time) on such date. In the event that there are no MetLife Stock transactions
reported on such tape (or such other system) on such date, Fair Market Value
shall mean the closing price on the immediately preceding date on which MetLife
Stock transactions were so reported.

 

  22.13. “Investment Tracking” shall mean the adjustment of value to reflect
simulated investment performance.

 

  22.14. “Investment Tracking Funds” shall mean those funds and vehicles
described in Section 6 of this Plan.

 

  22.15. “Key Employee” shall mean at any given time, an employee subject to
Code Section 416(i) as of August 31 of the prior calendar year as determined by
the Plan Administrator.

 

  22.16. “Legal Deferral Requirements” shall mean requirements under law to
achieve deferral of income taxation, including but not limited to Code Section
409A and any regulations promulgated thereunder.

 

  22.17. “Matching Contributions” shall mean the matching contributions
described in Section 8 of this Plan.

 

  22.18. “Matching Contribution Account” shall mean a record-keeping account
established for the benefit of a Participant in which is credited Matching
Contributions and Pre-2005 Unvested Matching Contributions.

 

  22.19. “MetLife Common Stock Fund” shall mean Fair Market Value, plus the
value of reinvested dividends payable on MetLife Stock.

 

  22.20. “MetLife Companies” shall mean MetLife Group, Inc.; Metropolitan
Property and Casualty Insurance Company; and MetLife Bank, National Association.

 

  22.21. “MetLife Stock” shall mean shares of common stock of MetLife, Inc.

 

  22.22. “Officer” shall mean each individual who is employed by a MetLife
Company paid from the United States in United States currency and whose
compensation is in an officer or officer-equivalent grade level, each as
determined by the Plan Administrator in its discretion.

 

  22.23. “Participant” shall mean each Eligible Associate who has had
compensation deferred by operation of a Deferral Election under this Plan, and
each individual credited with Pre-2005 Unvested Matching Contributions under
this Plan.

 

  22.24. “Plan” shall mean this MetLife Leadership Deferred Compensation Plan.

 

  22.25. “Plan Administrator” shall mean the Plan Administrator of the
Retirement Plan, including any person to whom such office has been delegated
consistent with the Retirement Plan.

 

13



--------------------------------------------------------------------------------

  22.26. “Pre-2005 Unvested Matching Contributions” shall mean those amounts of
“Matching Contributions” (as defined in the MetLife Deferred Compensation Plan
for Officers) that are not credited in favor of the Participant under the
MetLife Deferred Compensation Plan for Officers by virtue of the fact that such
amounts would not have been vested under SIP as of December 31, 2004.

 

  22.27. “Reallocation Election” shall mean a written document executed by the
Participant specifying the Participant’s instructions regarding the matters
addressed by Section 7 of this Plan.

 

  22.28. “Retirement Eligible” shall mean: (a) if the Participant participates
in the Retirement Plan, the Participant has met the age and service criteria
necessary to begin receiving pension payments under the “traditional formula” in
the Retirement Plan immediately upon terminating service (regardless of whether
the Participant is actually eligible to receive “traditional formula” pension
payments), and (b) if the Participant participates in any other retirement plan
offered by a MetLife Company or any Affiliate, the Participant has met the age
and service criteria necessary to begin receiving pension payments immediately
upon terminating service.

 

  22.29. “Retirement Plan” shall mean the Metropolitan Life Retirement Plan for
United States Employees.

 

  22.30. “SIP” shall mean each and all of the Savings and Investment Plan for
Employees of Metropolitan Life and Participating Affiliates, the Metropolitan
Life Auxiliary Savings and Investment Plan, and the Metropolitan Life
Supplemental Auxiliary Savings and Investment Plan (and/or any successor
plan(s)).

 

  22.31. “Stock Compensation” shall mean compensation payable in the form of
shares of MetLife Stock, including awards in that form under the Long Term
Performance Compensation Plan or the MetLife, Inc. 2005 Stock and Incentive
Compensation Plan.

 

  22.32. “Total Return” shall mean the change (plus or minus) in price or value,
plus dividends (if any) on a reinvested basis, during the applicable period,
less any management fees or other expenses applicable to the fund or investment
serving as the basis for Investment Tracking Fund, as determined by the Plan
Administrator in its discretion.

 

  22.33. “Unforeseeable Emergency” shall mean severe financial hardship to the
Participant resulting from a sudden and unexpected illness or accident of the
Participant or a dependent of the Participant, loss of the Participant’s
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant, in any case that is not or can not be relieved by the Participant
through reimbursement or compensation by insurance or otherwise, liquidation of
the Participant’s assets (to the extent such liquidation would not itself cause
severe financial hardship), and in any case solely to the extent consistent with
the grounds for action by the Plan Administrator under Section 12 of this Plan
consistent with Legal Deferral Requirements.

 

14



--------------------------------------------------------------------------------

  22.34. “090 Employee” shall mean each individual who is employed by a MetLife
Company paid from the United States in United States currency, who is either (a)
classified by the individual’s employer in compensation grade 090 and earned
two-hundred thousand dollars ($200,000) in annual total cash compensation
benefitable under the terms of SIP for the twelve (12) months immediately
preceding October 1 of the year prior to the year subject to the Deferral
Election or in such twelve (12) month period otherwise designated by the Plan
Administrator; (b) serving in the first calendar year in compensation grade 090,
and found by the Plan Administrator in its discretion to have earned two-hundred
thousand dollars ($200,000) in compensation from any or all employers or
principals in the prior calendar year (or in the second prior calendar year,
should the Plan Administrator anticipate or determine that information on the
individual’s earnings in the prior calendar year that the Plan Administrator
would find sufficiently reliable is not available); (c) an employee of any
MetLife Company who was formerly a participant in the GenAmerica Executive
Deferred Savings Plan, deferred compensation under that plan, and has submitted
a Deferral Election under this Plan for each year the individual was otherwise
eligible to do so under this Plan; or (d) deemed to be an 090 Employee by the
Plan Administrator in its discretion.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this MetLife Leadership Deferred Compensation Plan, as
amended and restated effective January 1, 2005, is approved.

PLAN ADMINISTRATOR

 

/s/ Margery Brittain

   Date:  11-2-06    Witness:  

/s/ Rose Alston

  

 

16